                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF TENNESSEE
                             AT KNOXVILLE

LAUREN JACKSON,

      Plaintiff,

v.                                                  Case No. ______________

THE INSITE GROUP, LLC,
EDWARD H. BRITTON, Individually; and
JASON McKNIGHT, Vice President of Operations

      Defendants.

                          COMPLAINT UNDER FLSA


      Plaintiff, Lauren Jackson, through her attorneys, brings this action against

Defendants, The Insite Group, LLC, Edward H. Britton, and Jason McKnight under

the Federal Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) for failure to

pay unpaid minimum wages and overtime wages. Plaintiff’s claims are for minimum

wage, overtime compensation, liquidated damages, interest, and attorneys’ fees and

costs pursuant to the FLSA, 29 U.S.C. § 206, 207, and 216(b).

                                I. JURISDICTION

      1.     This Court has subject matter jurisdiction pursuant to the FLSA, 29

U.S.C. § 216(b) and 28 U.S.C. § 1331, 1337.

      2.     This Court has personal jurisdiction over the Defendants who reside in

Knox County, Tennessee.



                                   1
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 1 of 8 PageID #: 1
      3.     Venue also lies in this District, pursuant to 28 U.S.C. § 1391 because the

Defendants are subject to personal jurisdiction in this district, do business in this

district, and/or a substantial part of the alleged events or omissions giving rise to this

action occurred in this district.

                                       II. FACTS

                                       A. Parties

      4.     Plaintiff Lauren Jackson (“Plaintiff”) is an adult resident of Knoxville,

Knox County, Tennessee. During the applicable statutory period, Plaintiff worked as

a purchasing agent/project manager for Defendants.

      5.     Defendant The Insite Group, LLC (“Defendant Insite”) is an active

member-managed Tennessee domestic Limited Liability Company that was formed

on April 20, 1995. The principal place of business for Defendant Insite is 7675 Oak

Ridge Highway, Knoxville, Tennessee 37931. The Registered Agent is Edward H.

Britton, who can be served at 7717 Collier Road, Powell, Tennessee 37849-3306.

      6.     Defendant Insite is currently doing business at 7675 Oak Ridge

Highway, Knoxville, Tennessee 37931. Defendant Insite is an “employer” as defined

in the FLSA, 29 U.S.C. § 203(d), and can be served through the Registered Agent,

Edward H. Britton at 7717 Collier Road, Powell, Tennessee 37849.

      7.     Defendant Edward L. Britton (“Defendant Britton”) is one of the owners

of the member-managed limited liability company, Defendant Insite. Defendant

Britton acts directly or indirectly in the interest of the employer in relation to the

employees. Defendant Britton is a member manager and has significant ownership




                                   2
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 2 of 8 PageID #: 2
interest, controls significant functions of the business and determines salaries and

makes hiring decisions. Defendant Britton is an “employer” for purposes of FLSA.

      8.     Defendant Jason McKnight (“Defendant McKnight”) is the Vice

President of Operations of Defendant Insite. Defendant McKnight is a corporate

officer who has operational control of the LLC.        Defendant McKnight controls

significant functions of the business and determines salaries and makes hiring

decisions, and has operational control. Defendant McKnight is an “employer” for the

purposes of FLSA.

      9.     Defendant Insite is and, at all times hereinafter mentioned, was

engaged in related activities performed through project management associated with

the signage industry. Defendant Insite contracted with clients who have either

acquired properties or are building new branches that require re-branding for a

common business purpose, and is and, at all times hereinafter mentioned, was an

enterprise within the meaning of 29 U.S.C. § 203(r).

      10.    Defendant Insite is and, at all times hereinafter mentioned, was an

enterprise engaged in commerce or in the production of goods for commerce within

the meaning of 29 U.S.C. § 203(s)(1)(A) in that said enterprise at all times hereinafter

mentioned had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person and in that said

enterprise had an annual gross volume of sales made or business done of not less than

$500,000.




                                   3
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 3 of 8 PageID #: 3
      11.    Defendant Britton, Defendant McKnight and Defendant Insite, at all

times herein, were the employer of Plaintiff under the meaning of 29 U.S.C. § 203(d).

Defendant McKnight and Defendant Britton acted directly in the interest of

Defendant Insite in relation to establishing the terms and compensation of Plaintiff’s

employment, including but not limited to making the decision not to compensate

Plaintiff for all hours worked at a rate of at least the minimum wage and the decision

not to compensate Plaintiff at a rate of one and one-half times Plaintiff’s regular rate

for time worked in excess of forty (40) hours in a workweek.

                               B. Factual Allegations

      12.    Plaintiff brings this action on behalf of herself as authorized under 29

U.S.C. § 216(b).

      13.    Plaintiff was employed by Defendants as a purchasing agent/project

manager at Defendant Insite at 7675 Oak Ridge Highway, Knoxville, Tennessee

during the applicable statutory period.       Plaintiff began her employment with

Defendants on December 15, 2014. Plaintiff’s primary responsibilities and duties

consisted of Project Coordinator Supervisor to Technical Services and Field Services,

initially, then to Purchasing Agent, and finally to Purchasing Agent/Project Manager.

      14.    The FLSA requires covered employers, such as Defendants, to

compensate all non-exempt employees at a rate of not less than $7.25 per hour and

at a rate of one and one-half times the regular rate of pay for work performed in excess

of forty (40) hours per workweek. During the applicable statutory period, Defendants




                                   4
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 4 of 8 PageID #: 4
suffered and permitted Plaintiff to routinely work uncompensated hours and more

than forty (40) hours per week without overtime compensation.

      15.    Plaintiff was provided a company cell phone and laptop computer. She

was required to monitor the phone and laptop after hours and on weekends. As a

result, she was required to talk with customers, run errands if a request was made

by the customer, and often go by the office to retrieve information, documents or

anything related to the customer’s project. Plaintiff was required to log in to the

computer at frequent intervals to monitor emails from customers. She was required

to take cell phone calls from customers after hours and on weekends. The Defendants

had a “Sundown Rule” which means that she was required to respond to customers’

phone calls within thirty (30) minutes and emails within two (2) hours.

      16.    Plaintiff was told that she was not to enter any time on her time sheet

other than the normal work week of 8:00 a.m. to 5:00 p.m. daily, and she was paid for

eight (8) hours per day.

      17.    Plaintiff worked closely with her supervisors, who reinforced the rule of

not submitting overtime on her time sheet. It was a company policy that was enforced

throughout the company. Plaintiff would often be at the office working late when her

supervisor was leaving for the day. The supervisors were aware of how often she

worked late, in addition to the cell phone and laptop monitoring afterhours and on

weekends. The supervisors said she could take “comp” time off the next workweek.

However, due to her heavy work load, she was never able to take the time off.




                                   5
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 5 of 8 PageID #: 5
Further, it is a violation of FLSA if the employee is unable to take the time off within

the same workweek as the overtime is worked.

         18.   From December 15, 2014 until December 1, 2016, Plaintiff was

designated as an exempt employee and paid a salary. On October 31, 2016, Plaintiff

was informed that she became a non-exempt employee due to changes in the law, and

became a non-exempt employee eligible for overtime compensation. Plaintiff alleges

that from December 15, 2014 until December 1, 2016, she was improperly designated

as an exempt employee and paid a salary without any overtime compensation.

         19.   Once she was changed to non-exempt on December 1, 2016, she

remained under that designation until the termination of her employment on

January 14, 2019. Even with the designation of non-exempt, Plaintiff was never

allowed to submit her overtime hours worked.

         20.   Plaintiff remained classified as a non-exempt employee until the end of

her employment on January 14, 2019. From December 1, 2016, Plaintiff was not

subject to any FLSA exemption and thus was due at least the minimum wage for all

hours worked and overtime at a rate of one and one-half times her regular rate for all

time worked in excess of forty (40) hours per week. Plaintiff was openly discouraged

from recording overtime hours on her time record, and she was unlawfully offered to

take “comp” time outside of the workweeks in which she worked in excess of forty (40)

hours.




                                   6
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 6 of 8 PageID #: 6
      21.    The exact amount of unpaid minimum wage and overtime wages will be

calculated during discovery, but Plaintiff estimates that she is owed unpaid minimum

wage and overtime compensation to date of no less than $71,825.66.

      22.    As a result of its actions and the conduct described above, Defendants

have violated the provisions of FLSA, 29 U.S.C. §§ 201, et seq., specifically § 206 and

207(a)(1) with respect to Plaintiff. Thus, Plaintiff suffered a loss of wages.

      23.    Further, Defendants have failed to make, maintain, and preserve

records of all of Plaintiff’s daily hours worked, her hours worked in each workweek,

and her total amount of overtime worked.           By failing to accurately record and

preserve records of all hours worked by Plaintiff, Defendants have failed to make,

keep and preserve records with respect to each of its employees sufficient to

determine their wages, hours and other conditions and practice of employment, in

violation of the FLSA, 29 U.S.C. §§ 201, et seq.

      24.    The foregoing conduct on the part of Defendants constitutes a willful

violation of the FLSA within the meaning of 29 U.S.C. § 255(a) as Defendants knew,

or showed reckless disregard for the fact that its compensation practices were in

violation of federal law.

                             III PRAYER FOR RELIEF

      WHEREFORE, Plaintiff in this action demands:

      1.     Judgment against Defendants that its actions violated the FLSA and

that the violations of the FLSA were willful;




                                   7
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 7 of 8 PageID #: 7
      2.     Judgment against Defendants for an amount equal to unpaid minimum

wage and overtime owed for three years prior to the filing of this Complaint;

      3.     An equal amount to the actual damages as liquidated damages;

      4.     All recoverable costs, expenses, and attorney’s fees incurred in

prosecuting these claims;

      5.     Leave to amend and to add other defendants who meet the definition of

Plaintiff’s “employer,” 29 U.S.C. § 203(d);

      6.     An order requiring Defendants to preserve all electronically stored

information relevant to this lawsuit; and,

      7.     For all such further relief as the Court deems just and equitable.



                                        Respectfully submitted,


                                        /s/ Jane Kaufman Jones (BPR 27341)
                                        SHUTTLEWORTH PLLC
                                        jjones@swlawpllc.com
                                        800 S. Gay Street, Suite 2031
                                        Knoxville, TN 37929
                                        (865) 622-7118


                                        /s/ Troy B. Jones (BPR 33064)
                                        LAW OFFICES OF TROY B. JONES
                                        troy@troybjones.com
                                        P. O. Box 2308
                                        Knoxville, TN 37901
                                        (865) 456-5901




                                   8
Case 3:19-cv-00286-TRM-HBG Document 1 Filed 07/23/19 Page 8 of 8 PageID #: 8
